DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The rejection(s) of claim(s) 8-12 and 16-18 under 35 U.S.C. 112(b) and 112(d) respectively have been withdrawn in light of the current amendments to claims 8 and 16-18.
Applicant's arguments, see pages 7-9, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues that none of Atluri, Fujita and Morris disclose the limitation “in response to a slowing of engine rotation being greater than a slowing threshold during the crank start of the engine by the first electric machine, activate the second electric machine to provide supplemental torque to assist the first electric machine in the attempt to cold crank start the engine such that the first electric machine and second electric machine are cranking the engine at a same time.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Atluri discloses the limitation discussed above where as shown in Figure 6 both of the starter and motor-generator are cranked at the same time when the engine slows greater than a threshold. Similarly, Morris teaches that both electric machines may be activated in response to the engine rotation not reaching a speed or rpm sufficient to effectuate ignition [see Morris paragraph 0098]. Because slowing is a condition that prevents the engine from reaching the sufficient speed, the controller disclosed by Morris is also capable of performing the claimed function.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atluri (US Patent Application Publication 2018/0050686) in view of Kim (US Patent Application Publication 2018/0340503).
Regarding claim 14, Atluri discloses a vehicle comprising: 
a combustion engine (102) configured to crank start via torque applied to a crankshaft [0014];
a first electric machine (122) to drive vehicle wheels (116) powered by a high-voltage power source (132) and coupled to the crankshaft;
a second electric machine (140) powered by a low-voltage power source (134) and coupled to the crankshaft [0028]; and
a controller (146) programmed to, 
monitor a state of charge and a voltage of the high-voltage power source [0043], 
in response to either of the SOC or the voltage being greater than a predetermined threshold, activate only the second electric machine to attempt to crank start the engine [0047-0048] [0050],
in response to each of the SOC and the voltage being greater than a predetermined threshold, activate the first electric machine to attempt to crank start the engine [0047-0048] [0050].  

Kim discloses a controller (60) programmed to activate a second electric machine (30) to provide supplemental torque to crank start an engine in response to an unsuccessful attempt to crank start the engine by a first electric machine (20). 
Kim teaches that this programming minimizes the number of times the starter is used which ensures the durability of the starter [0091]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the controller programming disclosed by Kim with the controller disclosed by Atluri to ensure durability of the first electric machine. 
Regarding claim 17, Atluri further discloses at least one contactor (136) configured to electrically decouple the high-voltage power source in response to a fault condition wherein the first electric machine is inhibited from crank starting prior to the contactor decoupling the high-voltage power source [0053]. 
Regarding claim 19, Atluri further discloses wherein the controller is further programmed to detect an unsuccessful engine crank start attempt based on engine rotational slowing exceeding a threshold [0068]. 
Regarding claim 20, Atluri further discloses wherein teach of the respective SOC and voltage thresholds is based at least on one of oil temperature, a coolant temperature, and an ambient air temperature [0038]. 
Claim(s) 1-3, 5-7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atluri (US Patent Application Publication 2018/0050686) in view of Fujita (US Patent Application Publication 2018/0149106) and further in view of Morris (US Patent Application Publication 2015/0247513).

a combustion engine (102) configured to crank start via torque applied to a crankshaft [0014];
a first electric machine (122) to drive vehicle wheels (116) powered by a high-voltage power source (132) and coupled to the crankshaft;
a second electric machine (140) powered by a low-voltage power source (134) and coupled to the crankshaft [0028]; and
a controller (146) programmed to, 
monitor a state of charge and a voltage of the high-voltage power source [0043], 
in response to an engine start request and each of the SOC and the voltage being greater than respective SOC and voltage thresholds, activate the first electric machine to cold crank start the engine [0047-0048] [0050]. 
Atluri does not disclose in response to an unsuccessful engine crank start attempt by a combined activation of both the first electric machine and the second electric machine, inhibit the first electric machine but not the second electric machine from attempting to crank start the engine. 
	Fujita discloses in response to an unsuccessful engine crank start attempt by a combined activation of both the first electric machine and the second electric machine, inhibit the first electric machine but not the second electric machine from attempting to crank start the engine [0006-0012, as shown in Figure 4]. 
	Fujita teaches that this control prevents a deterioration in engine-startup performance [0040] [0043]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to inhibit the first electric machine disclosed by Atluri as disclosed by Fujita to prevent a deterioration in engine-startup performance. 

Morris discloses a controller programmed to in response to a slowing of engine rotation being greater than a slowing threshold during the crank start of the engine by a first electric machine, activate a second electric machine to provide supplemental torque to assist the first electric machine in an attempt to cold crank start the engine [0098]. 
Morris teaches or suggests that below the slowing threshold the engine speed or rpm is insufficient to achieve engine ignition and thus the supplemental torque is necessary to start the engine [0098]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the programmed response disclosed by Morris with the controller disclosed by Atluri as modified by Fujita, to ensure sufficient torque to start the engine. 
Regarding claim 2, Atluri further discloses wherein the controller is further programmed to activate the second electric machine to provide supplemental torque to assist the first electric machine in the attempt to cold crank start the engine in response to the slowing of engine rotation having a duration longer than a time threshold [0068]. 
Regarding claim 3, Atluri further discloses a contactor (136) configured to electrically decouple the high-voltage power source in response to a fault condition wherein the first electric machine is inhibited from crank starting prior to the contactor decoupling the high-voltage power source [0053]. 

Regarding claim 6, Atluri further discloses wherein each of the respective SOC and voltage thresholds is based on a predicted required engine cranking torque [0004-0005] [0046]. 
Regarding claim 7, Atluri further discloses wherein teach of the respective SOC and voltage thresholds is based at least on one of oil temperature, a coolant temperature, and an ambient air temperature [0038]. 
Regarding claim 16, Atluri discloses the vehicle of claim 14 as discussed above. Atluri does not disclose in response to an unsuccessful engine crank start attempt by a combined activation of both the first electric machine and the second electric machine, inhibit the first electric machine but not the second electric machine from attempting to crank start the engine. 
	Fujita discloses in response to an unsuccessful engine crank start attempt by a combined activation of both the first electric machine and the second electric machine, inhibit the first electric machine but not the second electric machine from attempting to crank start the engine [0006-0012, as shown in Figure 4]. 
	Fujita teaches that this control prevents a deterioration in engine-startup performance [0040] [0043]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to inhibit the first electric machine disclosed by Atluri as disclosed by Fujita to prevent a deterioration in engine-startup performance. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atluri (US Patent Application Publication 2018/0050686) in view of Fujita (US Patent Application Publication 2018/0149106) in view of Morris (US Patent Application Publication 2015/0247513) and further in view of Mathews (US Patent Application Publication 2005/0285564).
Regarding claim 4, Atluri and Fujita disclose the vehicle of claim 1 as discussed above but do not disclose wherein the controller is further programmed to disable vehicle accessory loads in response to an unsuccessful engine crank start attempt by both the first electric machine and the second electric machine. 
Mathews discloses a controller programmed to disable vehicle accessory loads in response to an unsuccessful engine crank start attempt by both a first electric machine and a second electric machine [0019]. 
Mathews suggests that accessory loads may fully discharge a voltage source resulting in an unsuccessful engine crank start and making a charge necessary [0019]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to disable accessory loads in the vehicle disclosed by Atluri in response to an unsuccessful start attempt as disclosed by Mathews because accessory loads may fully discharge a voltage source resulting in an unsuccessful engine crank start and necessitate a recharge. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atluri (US Patent Application Publication 2018/0050686) in view of Fujita (US Patent Application Publication 2018/0149106) in view of Gonze (US Patent Application Publication 2011/0078999) and further in view of Mathews (US Patent Application Publication 2005/0285564).
Regarding claim 10, Atluri and Fujita disclose the method of claim 8 as discussed above but do not disclose disabling vehicle accessory loads in response to an unsuccessful engine crank start attempt by both the first electric machine and the second electric machine. 

Mathews suggests that accessory loads may fully discharge a voltage source resulting in an unsuccessful engine crank start and making a charge necessary [0019]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to disable accessory loads in the method disclosed by Atluri in response to an unsuccessful start attempt as disclosed by Mathews because accessory loads may fully discharge a voltage source resulting in an unsuccessful engine crank start and necessitate a recharge. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atluri (US Patent Application Publication 2018/0050686) in view of Kim (US Patent Application Publication 2018/0340503) and further in view of Mathews (US Patent Application Publication 2005/0285564).
Regarding claim 18, Atluri and Kim disclose the vehicle of claim 14 as discussed above but do not disclose wherein the controller is further programmed to disable vehicle accessory loads in response to an unsuccessful engine crank start attempt by both the first electric machine and the second electric machine. 
Mathews discloses a controller programmed to disable vehicle accessory loads in response to an unsuccessful engine crank start attempt by both a first electric machine and a second electric machine [0019]. 
Mathews suggests that accessory loads may fully discharge a voltage source resulting in an unsuccessful engine crank start and making a charge necessary [0019]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to disable accessory loads in the vehicle disclosed by Atluri . 
Claim(s) 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atluri (US Patent Application Publication 2018/0050686) in view of Fujita (US Patent Application Publication 2018/0149106) and further in view of Gonze (US Patent Application Publication 2011/0078999).
Regarding claim 8, Atluri discloses a method of arbitrating between multiple crank start sources for a combustion engine comprising: 
monitoring a battery state of charge and a voltage of a high-voltage power source (132) configured to power a first electric machine (122) [0043];
activating the first electric machine to cold crank start the engine in response to each of the SOC and the voltage being greater than a predetermined threshold [0047-0048] [0050];
activating a second electric machine (140) powered by a low-voltage power source (134) to provide supplemental torque to crank start the engine in response to a slowing of engine rotational being greater than a slowing threshold during the crank start of the engine by the first electric machine [0068]. 
Atluri does not disclose inhibiting the first machine but not the second electric machine from attempting to crank start the engine in response to an unsuccessful engine crank start attempt by a combined activation of both the first electric machine and the second electric machine. 
	Fujita discloses in response to an unsuccessful engine crank start attempt by a combined activation of both the first electric machine and the second electric machine, inhibit the first electric machine but not the second electric machine from attempting to crank start the engine [0006-0012, as shown in Figure 4]. 
	Fujita teaches that this control prevents a deterioration in engine-startup performance [0040] [0043]. 

Atluri and Fujita do not disclose adjusting the threshold based at least on one of an oil temperature, a coolant temperature and an ambient temperature. 
Gonze discloses adjusting an SOC threshold based on at least one of an oil temperature, a coolant temperature and an ambient temperature to ensure that sufficient power is available to increase catalyst temperature to an activation temperature before an engine is started to prevent emissions from escaping the exhaust system [0004] [0043].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention  to combine the adjustment disclosed by Gonze with the method disclosed by Atluri as modified by Fujita to prevent emissions from escaping the exhaust system.
Regarding claim 9, Atluri further discloses wherein the high-voltage power source includes a contactor (136) configured to electrically decouple the high-voltage power source in response to a fault condition, and wherein the first electric machine is inhibited from crank starting prior to the contactor decoupling the high-voltage power source [0053]. 
Regarding claim 11, Atluri further discloses activating the second electric machine to provide supplemental torque to assist the first electric machine in the attempt to cold crank start the engine in response to the slowing of engine rotation having a duration longer than a time threshold [0068]. 
Regarding claim 12, Atluri further discloses wherein each of the respective SOC and voltage thresholds is based on a predicted required engine cranking torque [0004-0005] [0046]. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747